Title: To James Madison from Benjamin Hawkins, 1 June 1789
From: Hawkins, Benjamin
To: Madison, James


My dear friend!Warren the 1st. June 1789.
I have had the pleasure to receive your favour of the 5th of may, with the report of the committee, and the newspapers, and I can assure you I concur in every thing and from the bottom of my heart. The Character of the president, will give dignity and energy to our government, and will together with the favourable appearances stated by you tend to reconcile all parties to it. I, having know[n] the determination of the President never more to take any share in transactions, of a public nature was fearful that even our melancholy situation would not (altho’ the choice should be unanimous) call him forth. My fears arose from my love for him, I thought his character was as perfect as human nature is capable of being, that he wanted no additional lustre, and might eventually loose. But I was [w]rong, and he is right indubitably. Your scheme of impost, being temporary is highly approved here. Go on as you have begun and all things will come right.
A circumstance trivial indeed, but from its effect here, important, deserves to be told. The opponents had predicted that Congress being once possessed with power, the friends to the new Government would never consent to make any amendments, Your motion on that great and delicate subject directly contradicts it. And they swear that they will never forget Bland, Grayson and their other friends for suffering any business however important to be done in Congress prior to the subject of amendments, And moreover for suffering this important prophecy by their tardiness to be contradicted.
If you can do something by way of amendment without any material injury to the system, I shall be much pleased, and as far as I can learn it will be pleasing to my countrymen, or a majority of them I mean. We certainly are more friendly than we were at the meeting of our Convention, several counties who were much opposed to it, are now decidedly very friendly, and I count on its being adopted at Our next convention.
I wish the senate may do something effectual on the Indian department, I have had letters from McGillivray and some of my friends in that quarter, and I believe there will be great difficulties in accommodating a line of boundary between the white people and the Indians, and without such a line, we may hope for peace in vain. If our commissioners should not succeed I have promis’d our western people and the Indians to pay them a visit. The indians hope every thing from Congress, and the whites are afraid that their speculative views will be blasted, if the business should be left wholy in the power of Congress.
Pray excuse the liberty I take in requesting the favour of you to present my congratulations to the President, this I would do myself altho’ N. Carolina hath hitherto been in the Opposition. But I would not put his politeness to the trouble of answering it just now when he must be overwhelmed with the functions of his office.
I am to go on tomorrow to Wilmington for a fortnight, from whence I will write to you again. If you should have leisure to write to me sometime, address to me via Petersburg to the care of Mr. Gracie. Adieu my dear friend and believe me yrs.
Benjamin Hawkins
